DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest an optical system for use with a stereo video endoscope with a fixed, lateral viewing direction, the optical system comprising:
a laterally-viewing distal optical assembly; and
a proximal optical assembly comprising:
a left lens system channel; and
a right lens system channel similarly configured to the left lens system channel;
wherein the distal optical assembly is configured to couple incident light from an object space into the left lens system channel and into the right lens system channel of the proximal optical assembly;
the distal optical assembly sequentially comprises an entrance lens, a deflection prism group and an exit lens in a direction of the incident light;


the first prism comprises a first entrance side and a first exit side at an angle relative thereto;
the second prism comprises a second entrance side, a reflection side and a second exit side; and
the first entrance side of the first prism and the reflection side of the second prism enclose an angle that is greater than a total reflection angle of the second prism.

The modification allows for the mitigation of ghost images caused by using mirrored reflective coatings on the reflection side of a second prism.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOWLING whose telephone number is (571)272-2116. The examiner can normally be reached Mon-Thurs.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ton Minh-Toan can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C. DOWLING/

Art Unit 2882



wcd